OliveR, Chief Judge:
This appeal for reappraisement relates to certain items of plywood that were exported from Finland during the years 1955 and 1956 and entered at the port of San Francisco.
Stipulated facts upon which the case has been submitted establish that the proper basis for appraisement of the merchandise in question is foreign value, as defined in section 402 (c) of the Tariff Act of 1930, as amended, and that such statutory value for the items of merchandise that were “advanced in value and appraised on the basis of the home market value” is the appraised unit values, less 4 per centum, packed, and I so hold.
The appeal for reappraisement, having been abandoned as to the items of merchandise that were appraised on the basis of the “entered invoice unit values,” is dismissed as to such merchandise.
Judgment will be rendered accordingly.